1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    JAMES DANIEL ALEXANDER,                    Case No. 8:18-cv-00788-JFW (SHK)

12                                Petitioner,
                                                 ORDER ACCEPTING FINDINGS
13                       v.                      AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
14    JOSIE GASTELO, Warden,                     JUDGE
15                                Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. The Court has engaged in de novo review of those portions of
20   the Report to which Plaintiff has objected. The Court accepts the findings and
21   recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action with prejudice and without leave to amend. IT IS FURTHER ORDERED
24   that the requests made in Petitioner’s January 28, 2019 letter [ECF No. 20] be
25   denied.
26
     Dated: March 8, 2019
27
                                           HONORABLE JOHN F. WALTER
28                                         United States District Judge
